Citation Nr: 1411545	
Decision Date: 03/20/14    Archive Date: 04/02/14

DOCKET NO.  10-39 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Commonwealth of Pennsylvania, Department of Military Affairs


ATTORNEY FOR THE BOARD

S. Stanley, Associate Counsel


INTRODUCTION

The Veteran had active duty service from August 1985 to May 1988 and December 2003 to January 2005.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO) which granted service connection for bilateral hearing loss and assigned a noncompensable (0 percent) rating. A notice of disagreement (NOD) was received in March 2010. A statement of the case was issued in July 2010 and substantive appeal was received in August 2010.  


FINDING OF FACT

The Veteran has no higher than Level I hearing acuity in both ears.


CONCLUSION OF LAW

The criteria for entitlement to an initial compensable disability rating for the Veteran's service-connected bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.7, 4.85, 4.86 and Diagnostic Code 6100 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). 

Upon receipt of a complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The notice requirements apply to all five elements of a service connection claim: 
(1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The notice must be provided to a claimant before the initial unfavorable adjudication by the RO. Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, the RO provided VCAA notice to the Veteran in January 2010.  The Veteran was aware that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  This letter informed him that additional information or evidence was needed to support his claim, and asked him to send the information or evidence to VA.  See Pelegrini II, 18 Vet. App. at 120-121.  Furthermore, this letter described how appropriate disability ratings and effective dates were assigned. 

Furthermore, for initial rating claims, where, as here, service connection has been granted and the initial rating has been assigned, the claim of service connection has been more than substantiated, as it has been proven, thereby rendering 38 U.S.C.A. § 5103(a)  notice no longer required since the purpose that the notice was intended to serve has been fulfilled.  Once a claim for service connection has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  See Dingess, 19 Vet. App. at 490-491; Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see also Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) (where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to any downstream elements).

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway  v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law  imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination). See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34   (Fed. Cir. 2006). 

VA has obtained pertinent treatment records, assisted the Veteran in obtaining evidence, and afforded the Veteran VA examinations in February 2010, January 2013, and December 2013.  Private audiological testing has also been associated with the record.  All known and available treatment records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran and his representative have not contended otherwise. 

VA has complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

Legal Criteria, Factual Background, and Analysis

The Veteran is seeking an increased rating for his service-connected bilateral hearing loss.  Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where  there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time. See Fenderson v. West, 12 Vet. App. 119 (1999).  

In evaluating service-connected hearing loss, disability ratings are derived from mechanical application of the rating schedule to numeric designations assigned after audiometric evaluations are performed.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  VA regulations require that an examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  38 C.F.R. § 4.85.

Evaluations of bilateral hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by a controlled speech discrimination test (Maryland CNC) and the average hearing threshold, as measured by puretone audiometric tests at the frequencies of 1,000, 2,000, 3,000 and 4,000 Hertz.  The rating schedule establishes 11 auditory acuity levels designated from Level I, for essentially normal hearing acuity, through level XI for profound deafness.  An examination for hearing impairment for VA purposes must be conducted by a State-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  Examinations will be conducted without the use of hearing aids.  38 C.F.R. § 4.85(a).  

Under 38 C.F.R. § 4.85, Table VI (Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination) is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the puretone threshold average (vertical columns).  The Roman numeral designation is located at the point where the percentage of speech discrimination and puretone average intersect.  38 C.F.R. § 4.85(b).  The puretone threshold average is the sum of the puretone thresholds at 1,000, 2,000, 3,000 and 4,000 Hertz, divided by 4.  This average is used in all cases to determine the Roman numeral designation for hearing impairment.  38 C.F.R. § 4.85(d).  Table VII, (Percentage Evaluations for Hearing Impairment) is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal rows represent the ear having the better hearing and the vertical columns the ear having the poorer hearing.  The percentage evaluation is located at the point where the rows and column intersect.  38 C.F.R. § 4.85(e).  

Table VI Numeric designation of hearing impairment based on puretone threshold average and speech discrimination. 

% of
discrim-
ination
Puretone Threshold Average

0-41
42-49
50-57
58-65
66-73
74-81
82-89
90-97
98+
92-100
I
I
I
II
II
II
III
III
IV 
84-90
II
II
II
III
III
III
IV
IV
IV 
76-82
III
III
IV
IV
IV
V
V
V
V 
68-74
IV
IV
V
V
VI
VI
VII
VII
VII 
60-66
V
V
VI
VI
VII
VII
VIII
VIII
VIII 
52-58
VI
VI
VII
VII
VIII
VIII
VIII
VIII
IX 
44-50
VII
VII
VIII
VIII
VIII
IX
IX
IX
X 
36-42
VIII
VIII
VIII
IX
IX
IX
X
X
X 
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI 

Table VIA*
Numeric designation of hearing impairment based only on puretone threshold average

Puretone Threshold Average
0-41
42-48
49-55
56-62
63-69
70-76
77-83
84-90
91-97
98-104
105+
I
II
III
IV
V
VI
VII
VIII
IX
X
XI



Table VII
Percentage evaluation for hearing impairment (Diagnostic Code 6100)

 
Poorer Ear
XI
100*
 
 
 
 
 
 
 
 
 
 
X
90
80
 
 
 
 
 
 
 
 
 
IX
80
70
60
 
 
 
 
 
 
 
 
VIII
70
60
50
50
 
 
 
 
 
 
 
VII
60
60
50
40
40
 
 
 
 
 
 
VI
50
50
40
40
30
30
 
 
 
 
 
V
40
40
40
30
30
20
20
 
 
 
 
IV
30
30
30
20
20
20
10
10
 
 
 
III
20
20
20
20
20
10
10
10
0
 
 
II
10
10
10
10
10
10
10
0
0
0
 
I
10
10
0
0
0
0
0
0
0
0
0 
 
XI
X
IX
VIII
VII
VI
V
IV
III
II
I


The Veteran filed his original claim for service connection for hearing loss in January 2010.  The evidence of record reflects that the Veteran underwent a private audiological evaluations  in May 2010 and June 2010. However, the Board finds that these private records are not adequate for rating purposes as it is not clear that the private audiologists used the Maryland CNC for speech discrimination testing as required by VA regulation and there are no speech discrimination scores noted on either examination. 38 C.F.R. § 4.85(a).  As noted above, for VA purposes, the Maryland CNC Test must be used. 38 C.F.R. § 4.85(a).  Thus, these examinations are found to lack probative value.

The Veteran was afforded a VA fee-basis audiological examination in February 2010.  The examiner noted that the Veteran reported difficulties with understanding conversation in crowded or noisy situations. The examination showed puretone thresholds, in decibels, as follows:



HERTZ



1000
2000
3000
4000
RIGHT
20
25
30
35
LEFT
20
30
40
45

The puretone threshold average was 28 in the right ear and 34 in the left ear.  The Maryland CNC speech discrimination test revealed speech recognition ability of 96 percent in the right ear and 98 percent in the left ear.  These audiological findings show Level I hearing acuity in the right ear and Level I hearing acuity in the left ear under Table VI.  Under Table VII, this warrants a noncompensable disability rating.

An April 2010 VA treatment record indicates that the Veteran had recently begun wearing hearing aids.  Although the record suggests the Veteran was reluctant to wear hearing aids, he did report that he was satisfied with them and enjoying the increase in his hearing ability.

The Veteran was afforded another VA fee-basis audiological examination in January 2013.  The examiner noted that the functional impact of the hearing loss on the Veteran's daily activities manifested in complaints that he had difficulty understanding conversational speech, particularly in his left ear.  The January 2013 VA examination showed puretone thresholds, in decibels, as follows:



HERTZ



1000
2000
3000
4000
RIGHT
25
30
40
40
LEFT
50
40
50
50

The puretone threshold average was 34 in the right ear and 48 in the left ear.  The Maryland CNC speech discrimination test revealed speech recognition ability of 100 percent in the right ear and 94 percent in the left ear.  These audiological findings show Level I hearing acuity in the right ear and Level I hearing acuity in the left ear under Table VI.  Under Table VII, this warrants a noncompensable disability rating.

The Veteran was afforded another VA fee-basis audiological examination in December 2013 which showed puretone thresholds, in decibels, as follows:



HERTZ



1000
2000
3000
4000
RIGHT
25
40
55
70
LEFT
35
45
50
65

The puretone threshold average was 48 in the right ear and 49 in the left ear.  The Maryland CNC speech discrimination test revealed speech recognition ability of 100 percent in the right ear and 96 percent in the left ear.  These audiological findings show Level I hearing acuity in the right ear and Level I hearing acuity in the left ear under Table VI.  Under Table VII, this warrants a noncompensable disability rating.

In sum, the Board finds that, based on the probative medical evidence of record, a compensable rating for bilateral hearing loss on a schedular basis is not warranted. The Board stresses that the manner of assigning a rating for hearing loss is a mechanical one.  If the Veteran's hearing acuity continues to decrease, he may be entitled to a compensable rating at some future time.  However, at the present time a compensable rating is not warranted under the applicable criteria. 

The Board has also considered whether referral for extraschedular consideration is indicated.  The evidentiary record does not show any manifestations of, or functional impairment due to, the Veteran's bilateral hearing loss not encompassed by the criteria for the schedular rating assigned.  The functional loss noted on the February 2010 and January 2013 audiological examinations (difficulty hearing conversations, particularly with background noise) is fully contemplated by the schedular criteria.  Therefore, the Board finds that referral for extraschedular consideration is not warranted.  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

Entitlement to a compensable rating for bilateral hearing loss is not warranted.  The appeal is denied. 



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


